DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 01/15/2021 has been entered and is currently under consideration.  Claim 1 is subject to the examiner’s amendment below.  Claims 1 and 3-10 are allowed.
Regarding the examiner’s amendment to claim 1, applicant amendment filed 01/15/2021 is missing limitations from the previously filed claims of 01/16/2018 as a result of what appears to be a transposition error carried over from the non-compliant claim set filed 09/22/2020.
Examiner has amended claim 1 to reflect the subject matter originally examined in the previous rejection in addition to the amended subject matter laid out in applicant arguments filed 01/15/2021.
Examiner has further amended claim 1 to resolve the 112 issue of the claim term "substantially" to reflect the applicant arguments of 01/15/2021 as evidenced by the claim set of 09/22/2020.
Examiner has amended claim 10 for clarity. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 is amended as follows:
A pneumatic vehicle tire comprising:
a tread including tread edge regions;
the pneumatic vehicle tire having a nominal tire cross-sectional height (H) of at most 110 mm;
a belt assembly;
bead regions each having a bead core and horn profile;
a radial carcass running around each bead core in each bead region axially on the inside to axially on the outside forming carcass turn-ups;
side wall regions each having a wing profile and a side wall profile;
said wing profiles being the only rubber components extending in contact with said radial carcass in radially outer regions of said side wall regions;
said wing profiles each having a radially inner end section which runs out in a tapered manner in the direction of said bead regions and which overlaps corresponding side wall profiles on the outside;
said wing profiles each further having respective radially outer end sections, which run out at corresponding ones of said tread edge regions;
said side wall profiles each being, in cross section, a 
said carcass turn-ups ending at a radial height (h1) of 15 mm to 65 mm determined from a base line (BL);
said wing profiles being, between a radial height (h2) determined from said base line (BL) of 29% of a nominal side wall height, and a radial height (h3) determined from said base line (BL) of at least 80% of tire cross-sectional height (H)
said base line (BL) extending in the axial direction and being configured to intersect a rim where an outer end of a rim radius is situated;
the wing profiles are the only rubber components that extend outside the radial carcass; and
the wing profiles are above the radial height h1 and have a constant thickness from the height h2 to the height h3.
Claim 10 is amended as follows:
The pneumatic vehicle tire of claim 1, further comprising
a boundary situated at the height h3, radially outside the boundary a first section of each of the wing profiles runs out along the tread with a continuous reduction in its thickness but does not protrude into the ground contact region of the tread;
a second section of each of the wing profiles extends from the height h3 to the height h4 and has a decreasing thickness from the height h2 to the height h4;
a rim protection rib having an edge K running around in a ring shape along each of the sidewall regions, where the edge K has a height from the base line (BL) of less than h1; and
h3 > h2, h2 > h4, and h4 > h1.
Allowable Subject Matter
Claims 1 and 3-10 allowed.
Regarding claim 1, Molzow-Voit et al. (US 2014/0027034 of record) in view of Munezawa et al. (US 2017/0072750 of record) teaches the limitations of claim 1 except for the wing profiles are above the radial height h1 and have a constant thickness from the height h2 to the height h3.
The prior art of record does not teach all the limitations of claim 1.  Therefore claim 1 is allowed.
Claims 3-10 are allowed at least due to dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXANDER A WANG/
Examiner, Art Unit 1741                       

                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743